                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

UNITED STATES OF AMERICA,                          )
                                                   )
                                Plaintiff,         )
                                                   )
                        v.                         )                  No. 3:19-CR-145-TAV-HBG
                                                   )
RICHARD GRAHAM, and                                )
DUSTY W. OLIVER,                                   )
                                                   )
                                Defendants.        )


                                 MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. The parties case came before the Court on October 30, 2019, for a

scheduled pretrial conference and motion hearing on Defendant Dusty Oliver’s Motion to

Continue Trial and All Other Deadlines [Doc. 20], filed on October 4, 2019. Assistant United

States Attorney Jennifer Kolman appeared on behalf of the Government. Assistant Federal

Defender Benjamin G. Sharp represented Defendant Richard Graham. Attorney Stephen G.

McGrath represented Defendant Oliver. Both Defendants were also present.

         Defendant Oliver moves the Court to continue the November 12, 2019 trial date and the

schedule in this case to give counsel more time to resolve pretrial matters. The motion states that

defense counsel needs additional time to evaluate the need for pretrial motions and to prepare for

trial.   The motion relates that Defendant Oliver is waiving his speedy trial rights and that the

Government does not oppose the requested continuance.
       At the motion hearing, Mr. McGrath stated that in the weeks after he filed the motion, the

parties have been working on an agreed resolution of the case. He said that he anticipated that the

case would be resolved in the near future. He affirmed that Defendant Oliver is waiving his speedy

trial rights. Mr. Sharp moved to join in the motion to continue. He stated that Defendant Graham

is also waiving his speedy trial rights in relation to the motion.

       AUSA Kolman stated that the Government does not object to a trial continuance. She

stated that her supervisor approved plea agreements for both Defendants this morning and that she

would be forwarding the plea agreements to defense counsel. The parties agreed on a new trial

date of April 28, 2020.

       The Court granted Defendant Graham’s oral motion to join in the motion to continue. The

Court finds the Defendants’ joint motion to continue the trial to be unopposed and well taken. It

also finds that the ends of justice served by continuing the trial outweigh the interest of the

Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court concludes that

continuing the trial is necessary in this case in order to give counsel the “reasonable time necessary

for effective preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv). Counsel need additional time to

complete a negotiated resolution of the case and, if no agreement is reached, to prepare for trial.

Accordingly, the Court finds that a trial continuance is warranted for counsel to have the reasonable

time necessary to prepare for trial, despite their use of due diligence.           See 18 U.S.C. §

3161(h)(7)(B)(iv).

       The unopposed, joint motion to continue the trial [Doc. 20] is GRANTED, and the trial of

this matter is reset to April 28, 2020. The Court finds that all the time between the filing of the

motion on October 4, 2019, and the new trial date of April 28, 2020, is fully excludable time under


                                                  2
the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & (7)(A)-

(B). With regard to other scheduling in this case, the undersigned will hold a final pretrial

conference on April 13, 2020, at 11:00 a.m. This date will also be the new deadline for concluding

plea negotiations and providing reciprocal discovery. Motions in limine are due on or before April

13, 2020. Special requests for jury instructions shall be filed no later than April 17, 2020, and

must be supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

          (1) Defendant Graham’s oral motion to join in the Motion to Continue
              the Trial and All Other Deadlines is GRANTED;

          (2) The joint Motion to Continue the Trial and All Other Deadlines
              [Doc. 20] is also GRANTED;

          (3) The trial of this case is reset to commence on April 28, 2020, at
              9:00 a.m., before the Honorable Thomas A. Varlan, United States
              District Judge;

          (4) All time between the filing of the motion to continue on October 4,
              2019, and the new trial date of April 28, 2020, is fully excludable
              time under the Speedy Trial Act for the reasons set forth herein;

          (5) The undersigned will hold a final pretrial conference on April 13,
              2020, at 11:00 a.m. This date is also the new deadline for filing
              plea agreements, providing reciprocal discovery, and filing motions
              in limine; and

          (6) Special requests for jury instructions must be filed no later than
              April 17, 2020, and shall be supported by citations to authority
              pursuant to Local Rule 7.4.

       IT IS SO ORDERED.
                                             ENTER:


                                             United States Magistrate Judge




                                                3
